Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election was made without traverse in the reply filed on 12/27/2021. Applicant’s election without traverse of Species I in the reply filed on 12/27/2021 is acknowledged. Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiss (3664357) in view of Ottenstein (3952759).
Regarding claim 1, Kreiss, Fig 1, discloses a liquid pipeline safety system for preventing contamination of an environmentally sensitive area (col 1 line 15-25) close to a pipeline 1, the system comprising: a first portion of the pipeline comprising an upstream portion (portion from pump 2 to meter 4) of the pipeline supplying a flow of fluid material; a second portion (middle portion) of the pipeline comprising a crossing portion of the pipeline, receiving the flow of fluid material from the upstream portion and conveying the flow of fluid material through the environmentally sensitive area (col 1 line 
Kreiss fails to disclose a pump in the downstream section of the crossing portion. Ottenstein, Fig 1, teaches a petroleum pipeline safety system for preventing contamination, the system comprising a first portion of the pipeline including an upstream portion (upstream of 106) of the pipeline supplying a flow of fluid material; a second portion (between 106 and 103) of the pipeline including a breakage monitored portion of the pipeline, receiving the flow of fluid material from the upstream portion and conveying the flow of fluid material to a downstream portion (downstream of 103) of the pipeline; a third portion (downstream of 103) of the pipeline including the downstream portion of the pipeline; a valve 106 selectively capable of blocking the flow of fluid material from entering the breakage monitored portion based; and a pump 103 downstream of the breakage monitored portion of the pipeline.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with pump in the downstream portion of the pipeline as taught by Ottenstein in order to provide improve pressurization of the fluid for enhanced flowrate.
The recitation “petroleum pipeline safety system” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Kreiss is readable as a “petroleum pipeline safety system”.
 As to claim 6, in Kreiss as modified, pipeline pressure activated valve 11 comprises a differential pressure actuated valve (actuated by differential pressure signal of flow meter 6 after conversion to electrical signal).
As to claims 12 and 13, Kreiss as modified fails to disclose redundant pump with electrical power generator.  However, Official Notice is taken that redundant pump with electrical power generator, for the purpose of provide a backup power/pumping source .
Claims 2-5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiss (3664357) in view of Ottenstein (3952759) further in view of Massey et al (3347256).
As to claim, 2, 5, Kreiss fails to disclose a fluid capacitor upstream of the valve, between the valve and the pump. Massey, Fig 1, teaches a fluid capacitor 18,19 attached in-line between pump 12 and valve 14 adapted to filter out a pressure spike in the upstream portion associated with the pipeline pressure activated valve blocking the flow of fluid material,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with a fluid capacitor in-line between pump and valve as taught by Massey in order to dampen pressure surges. In Kreiss as modified (as shown in Massey), the fluid capacitor 18,19 is connected in-line with the pipeline.
As to claim 3, in Kreiss as modified, the fluid capacitor (upstream of valve in view of Massey) would stabilize the pressure within the pipeline to stabilize operation of the pipeline pressure activated valve (as a basic function of an accumulator).
 As to claim 4, in Kreiss as modified (as shown in Massey), the fluid capacitor 18 comprises a closed top and gas portion 17 trapped within the fluid capacitor. The Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
Regarding claim 15, Kreiss, Fig 1, discloses a liquid pipeline safety system for preventing contamination of an environmentally sensitive area (col 1 line 15-25) close to a pipeline 1, the system comprising: a first portion of the pipeline comprising an upstream portion (portion from pump 2 to meter 4) of the pipeline supplying a flow of fluid material; a second portion (middle portion) of the pipeline comprising a crossing portion of the pipeline, receiving the flow of fluid material from the upstream portion and conveying the flow of fluid material through the environmentally sensitive area (col 1 line 15-25) to a downstream portion of the pipeline; a third portion (portion from 5 to 3) of the pipeline comprising the downstream portion of the pipeline; a pipeline pressure activated valve 11 (activated by readings from differential pressure type flowmeter 6, col 5, line 30-40, to actuate valve 11, col 6 line 15-20) selectively capable of blocking the flow of fluid material from entering the crossing portion based upon a change in pressure within the crossing portion. Kreiss has a flow restrictor 4 downstream of the pipeline pressure activated valve 11 and upstream of the crossing portion of the pipeline (middle portion), wherein the flow restrictor 4 is configured to create a lower pipeline internal pressure within the crossing portion as compared to a pipeline internal pressure within the upstream portion (thereby creating the differential pressure measuring flowmeter).
Kreiss fails to disclose a pump in the downstream section of the crossing portion. Ottenstein, Fig 1, teaches a petroleum pipeline safety system for preventing contamination, the system comprising a first portion of the pipeline including an upstream portion (upstream of 106) of the pipeline supplying a flow of fluid material; a second portion (between 106 and 103) of the pipeline including a breakage monitored portion of the pipeline, receiving the flow of fluid material from the upstream portion and conveying the flow of fluid material to a downstream portion (downstream of 103) of the pipeline; a third portion (downstream of 103) of the pipeline including the downstream portion of the pipeline; a valve 106 selectively capable of blocking the flow of fluid material from entering the breakage monitored portion based; and a pump 103 downstream of the breakage monitored portion of the pipeline.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with pump in the downstream portion of the pipeline as taught by Ottenstein in order to provide improve pressurization of the fluid for enhanced flowrate.
Kreiss fails to disclose a fluid capacitor upstream of the valve, between the valve and the pump. Massey, Fig 1, teaches a fluid capacitor 18,19 attached in-line between pump 12 and valve 14 adapted to filter out a pressure spike in the upstream portion associated with the pipeline pressure activated valve blocking the flow of fluid material,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with a fluid capacitor in-line between pump and valve as taught by Massey in 
The recitation “petroleum pipeline safety system” is considered to be a name given the claimed device relative to its intended use.  From M.P.E.P. §2111.02 (II): If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
As evidenced by the explanation given above, the claimed structure finds their equivalents in the reference(s) applied.  As such the device of Kreiss is readable as a “petroleum pipeline safety system”.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiss (3664357) in view of Ottenstein (3952759) further in view of Brown et al (3702744).
Kreiss as modified fails to disclose contaminated material tank configured to receive a flow of contaminated material when the pipeline pressure activated valve blocks the flow of fluid material.  Brown et al, teaches an evacuation pump 15 and  contaminated material tank 17 configured to receive a flow of contaminated material when the pipeline pressure activated valve V1/meter V3 blocks the flow of fluid material 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with evacuation pump and contaminated material tank downstream of valve and pressure sensor as taught by Brown in order to reduce spillage. The evacuation of pump would create a vacuum pressure downstream of pressure switch, which is the restrictor in case of Kreiss.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiss (3664357) in view of Ottenstein (3952759) further in view of Wouters (20180297089).
Kreiss as modified fails to disclose purging solution tank configured to release a purging solution into the crossing portion when the pipeline pressure activated valve blocks the flow of fluid material.  Wouters, Fig 1,3 teaches a fluid pipeline 113-114 with a purging solution tank 302 with purge control valve configured to release a purging solution into the supply line portions when the pipeline valve 112 blocks the flow of fluid material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss as modified with purging solution tank and purge control valve connected adjacent the fluid control valve as taught by Wouters in order to rinse and clean the system.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiss (3664357) in view of Ottenstein (3952759) further in view of Wouters (20180297089).
Kreiss as modified fails to disclose purging solution tank configured to release a purging solution into the crossing portion when the pipeline pressure activated valve blocks the flow of fluid material.  Wouters, Fig 1,3 teaches a fluid pipeline 113-114 with a purging solution tank 302 with purge control valve configured to release a purging solution into the supply line portions when the pipeline valve 112 blocks the flow of fluid material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with purging solution tank and purge control valve connected adjacent the fluid control valve as taught by Wouters in order to rinse and clean the system.
Kreiss as modified fails to disclose purge control valve as differential pressure actuated.  However, Official Notice is taken that using a differential pressure type actuator, for the purpose of activating a valve are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ differential pressure type actuator in the device of Kreiss as modified for the purpose of activating purge control valve as is widely known and notoriously old in the art.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreiss (3664357) in view of Ottenstein (3952759) and Massey et al (3347256) further in view of Wouters (20180297089).
Kreiss as modified fails to disclose purging solution tank configured to release a purging solution into the crossing portion when the pipeline pressure activated valve blocks the flow of fluid material.  Wouters, Fig 1,3 teaches a fluid pipeline 113-114 with 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Kreiss with purging solution tank and purge control valve connected adjacent the fluid control valve as taught by Wouters in order to rinse and clean the system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17 respectively of U.S. Patent No. 10865946. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims language in the pending application are broader than the claims of the issued Patent. That is, the more specific patented claims “anticipate” the broader application claims. See in re Goodman 29 USPQ2d 2010. Since anticipation is the epitome of obviousness, claims 15, 16 are seen as obvious over claims 16, 17 respectively of U.S. Patent No. 10865946.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 11, 14, 3, 4, 5, 6, 7, 8, 9, 10, 15 respectively of U.S. Patent No. 10865946 in view of Ottenstein (3952759). 
Claims 1, 1, 2, 11, 14, 3, 4, 5, 6, 7, 8, 9, 10, 15 of U.S. Patent No. 10865946 recite all the limitations of claims 1-14 respectively except “a pump downstream of the crossing portion of the pipeline”.   
Ottenstein, Fig 1, teaches a petroleum pipeline safety system for preventing contamination, the system comprising a first portion of the pipeline including an upstream portion (upstream of 106) of the pipeline supplying a flow of fluid material; a second portion (between 106 and 103) of the pipeline including a breakage monitored portion of the pipeline, receiving the flow of fluid material from the upstream portion and conveying the flow of fluid material to a downstream portion (downstream of 103) of the pipeline; a third portion (downstream of 103) of the pipeline including the downstream portion of the pipeline; a valve 106 selectively capable of blocking the flow of fluid material from entering the breakage monitored portion based; and a pump 103 downstream of the breakage monitored portion of the pipeline.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by claims 1, 1, 2, 11, 14, 3, 4, 5, 6, 7, 8, 9, 10, 15 respectively of U.S. Patent No. 10865946 with pump in the downstream portion of the pipeline as taught by Ottenstein in order to provide improve pressurization of the fluid for enhanced flowrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753